Citation Nr: 0012123	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of malaria, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1942 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In his substantive appeal, the appellant requested a hearing 
before a Member of the Board at the RO.  A hearing was 
scheduled for March 1998; however, the appellant failed to 
report.

This case was before the Board previously in June 1998, when 
it was remanded to obtain a thorough VA examination and any 
additional medical records, as well as consideration of 
amended regulations.

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellant's claim has been obtained.

2.  Since 1950, the appellant has suffered no recurrence of 
malaria.  Since June 1996, there has been no clinical 
evidence of residuals malaria.

3.  Neither the old or the new criteria for evaluating 
malaria residuals is more favorable to the appellant.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of malaria have not been met at any time since June 
1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.88, 
4.88b, Diagnostic Code 6304 (1996); 38 C.F.R. §§ 4.7, 4.88b, 
Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a July 1996 statement, the appellant reported that he had 
been treated for malaria in service in 1946 and that he had 
taken Atabrine for two years after his discharge from 
service.

At a July 1996 VA examination, the examiner noted that the 
appellant appeared to be in good health.  The examiner noted 
that the appellant's abdomen was flat with an old healed 
incision from exploration of the upper abdomen and a 
gastroenterostomy bypass many years previously with no 
current symptoms.  The appellant had a healed cholecystectomy 
scar.  There were no masses, defects, or tenderness.  His 
liver, kidneys, and spleen were not palpable.

The examiner diagnosed post malarial state from service time 
with no evidence of problems.

At an August 1998 VA examination, the examiner reviewed the 
appellant's claims folder.  He noted that the appellant had 
diagnosed with malaria in 1943, when the appellant was in New 
Guinea and the Philippines.  The appellant was treated with 
Atabrine.  In 1946 the appellant returned to the United 
States, was hospitalized, and was continued on Atabrine.  The 
appellant reported that his last bout with malaria was in 
1949 or 1950 when he was treated in Pontiac, Michigan.  The 
appellant reported that, at a previous VA examination, the 
examiner had deduced the appellant's history of malaria by 
looking into his eyes.  The appellant stated that he was not 
currently taking any medication for malaria.  He did not 
complain of chills, fever, night sweats, or weight loss.  He 
stated that he had not had a liver disorder.  He stated that 
he had never been told that he was jaundiced, that he had an 
enlarged spleen, or that he had a low blood count or anemia.  
He stated that he had never been treated for hepatitis.  He 
stated that he had had his gallbladder removed approximately 
three years previously because it had ruptured due to 
gallstones and infection.  He stated that, at that time, he 
was not told that he had malaria or that he had abnormal 
liver function tests.

The examiner noted no lymphadenopathy, bleeding, bruises, or 
petechiae.  The appellant's abdomen was soft.  The examiner 
noted a healed cholecystectomy scar.  The appellant's liver 
was not enlarged.  His spleen was not enlarged.  Bowel sounds 
were normal.

The examiner diagnosed malaria, initially diagnosed and 
treated in 1943 with recurrences treated in 1946 and 1950.  
The examiner noted no evidence of disease of the liver or 
spleen and no evidence of anemia.  The examiner stated that 
the appellant was treated for malaria, which had been well 
documented.  The examiner added that the appellant had not 
had a recurrence since 1950 and that he did not detect 
clinical residuals of malaria.

In an April 1999 statement, the appellant stated that he 
became short of breath and tired quickly.  He stated that he 
was unable to work for an entire day.


II.  Legal Analysis

The appellant has presented a well-grounded claim for a 
higher disability evaluation on appeal from the initial grant 
of service connection within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, The RO has provided appropriate VA examinations 
to the appellant.  There is no indication of additional 
medical records that the RO failed to obtain.  Sufficient 
evidence is of record to rate the appellant's service-
connected disability properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the June 1998 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
August 1996 rating decision (i.e., service medical records, 
etc.) was considered in assigning the original disability 
rating for the appellant's residuals of malaria.  The RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the appellant was entitled to a 
higher disability rating for this condition for any period of 
time since his original claim.  Further, the examiner at the 
August 1998 VA examination reviewed the appellant's entire 
claims folder and included all evidence in his evaluation of 
the appellant's residuals of malaria.  This examination was 
considered in the SSOC.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected residuals of malaria.  It would be 
pointless to remand the veteran's claim in order to instruct 
the RO to issue an SSOC that correctly identified the issue 
on appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned a noncompensable rating as of June 1, 1996, the 
date of receipt of the appellant's claim, and the Board will 
consider the evidence of record since that time in evaluating 
the appellant's claim for service connection for residuals of 
malaria.  

The appellant's service-connected residuals of malaria are 
rated under the criteria for evaluating the systemic 
diseases.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  These 
criteria were revised effective August 30, 1996.  See 61 Fed. 
Reg. 39873-77 (July 31, 1996).  In an April 1999 SSOC, the RO 
evaluated the appellant's disability under the new criteria.  
The appellant was given an opportunity to respond.  
Accordingly, the appellant will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000 at 7-8.  
Therefore, for the period from June 1, 1996, to August 29, 
1996, the appellant's residuals of malaria will be evaluated 
under the old criteria.  The Board must evaluate the 
appellant's claim for a compensable rating from August 30, 
1996, under both the old criteria and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

Under the criteria for rating residuals of malaria, prior to 
the revisions made to these criteria in August 1996, a ten 
percent disability rating was assigned for recently active 
malaria with one relapse in the past year; or old cases of 
malaria with moderate disability.  A 30 percent rating was 
assigned for recently active malaria with 2 relapses in past 
6 months or old cases of malaria with anemia.  A 50 percent 
disability rating was assigned for clinically active malaria, 
requiring intensive treatment; recently active malaria with 3 
or more relapses over past 6 months; or old cases of malaria 
with marked general impairment of health.  A 100 percent 
disability rating was assigned for clinically active malaria, 
requiring hospital treatment for a contemplated or elapsed 
period of 14 days or more, or malaria with a combination of 
cerebral symptoms, enlarged spleen, anemia or other severe 
symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  
The basis for evaluation malaria is the clinical course of 
the disease, the frequency and severity of recurrences, and 
the necessity for and reaction to medication, rather than the 
presence of absence of parasites.  38 C.F.R. § 4.88 (1996).  
The regulation also stated that "[w]hen there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria."  Id.  The Notes following Diagnostic Code 6304 
clarified that "[t]he evaluations . . . are to be assigned 
on the basis of dates and frequency of recurrences and 
relapses and severity of significant residuals, if any, based 
. . . on medical evidence relating to the period after 
discharge, recording sufficient clinical findings, when 
considered in accordance with all other data of record, to 
support the conclusion that there exists a compensable or 
higher degree of disability from malaria."  38 C.F.R. § 
4.88(b), Diagnostic Code 6304, Note 1 (1996).

The revised criteria provide that malaria as an active 
disease is assigned a 100 percent disability rating.  
Residuals of malaria, such as liver or spleen damage, are 
rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1999).  The Note following the new 
Diagnostic Code 6304 states that malarial "[r]elapses must 
be confirmed by the presence of malarial parasites in blood 
smears."  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1999).  Section 4.88 of Title 38 of the Code of Federal 
Regulations has been rescinded.

Here, at no time since June 1996, has a medical professional 
indicated that the appellant has had a recurrence of malaria 
within the past year or that he has an old case of malaria 
with moderate disability.  The examiner at the July 1996 VA 
examination indicated that the appellant was post-malarial 
but had no evidence of problems.  The examiner at the August 
1998 VA examination stated that the appellant had not had a 
recurrence of malaria since 1950 and that no residuals of 
malaria were detected.  Accordingly, the appellant is not 
entitled to a compensable rating under the old criteria.

Similarly, the appellant would not be entitled to a 
compensable rating under the amended rating criteria under 
Diagnostic Code 6304.  The appellant does not have active 
malaria.  He was diagnosed at the July 1996 VA examination as 
post-malarial.  The examiner at the August 1998 VA 
examination noted that the appellant had been treated for 
malaria in 1943, 1946, and 1950 but had not been treated for 
malaria since 1950.  Further appellant does not have 
residuals of malaria such as liver or spleen damage.  In 
addition to noting that no clinical residuals of malaria were 
seen, the examiner at the August 1998 VA examination noted 
that the appellant did not show evidence of anemia or a 
disease of the liver or spleen.  Accordingly, the appellant 
is not entitled to a compensable rating under the amended 
criteria.

Therefore, the preponderance of the evidence is against 
assignment of a compensable disability rating at any time 
since June 1996 under both the old and new rating criteria 
for Diagnostic Code 6304.  38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Because the appellant is not entitled to a compensable 
rating under either the old or amended criteria, neither set 
of criteria is more favorable to the appellant's claim.  The 
preponderance of the evidence being against the claim of 
entitlement to a compensable rating, the benefit of the doubt 
rule pursuant to 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to a compensable disability rating for service-
connected residuals of malaria, on appeal from the initial 
grant of service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


